DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 05/15/2022.
Claims 1-20 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1, 8, and 15 being independent).
The amendment filed 05/15/2022 to the claims has been entered.
Claim Objections
Claims 5, 12, and 20 are objected to because of the following informalities:  
Claims 5, 12, and 20: the term of “ledges” should be “ledgers”.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments and amendments filed 05/15/2022 have been fully considered.
The previous claim objection has been withdrawn because the amendment successfully addresses the objection.
Applicant asserts that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “Thus, the present invention is more than merely "Certain Methods of Organizing Human Activity", as allegedly by the Examiner. (Office Action, p. 4) Rather, the claimed invention recites specific features that are novel changes in blockchain architecture that change the way that data is handled in the blockchain system; features that provide specific technical improvements to the blockchain system, as discussed above.” (Applicant’s remarks, page 11)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps for generating and validating an event (e.g., transaction for a bill) which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’).  
For instance, in the process of claim 1, the limitations of receiving… data…, validating… the data…, receiving… an identifier…, generating… an event comprising the data…, submitting… the event… recite this judicial exception.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a node in a blockchain network, a processor, instructions, an associated memory, a blockchain, an endorsement policy, the blockchain for consensus processing, ledger of other nodes, and a validation authority) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… data…, validating… the data…, receiving… an identifier…, generating… an event comprising the data…, and submitting… the event… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of generating and validating an event (e.g., transaction for a bill).  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least (Specification [0041-0042], a node, a peer node, nodes of the decentralized database, the blockchain, a processor, chaincode of a smart contract, the blockchain database, the blockchain network, client application, endorsement policy, and namespace logic).
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “blockchain” and “node”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of generating and validating an event (e.g., transaction for a bill), for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103. 
Applicant argues:
(1) “The Examiner alleges that the PADMANABHAN temperature related event corresponds to the claimed identifier. The only reasonable interpretation of the phrase "temperature related event" is that it is an event and not an identifier that is included in an event. Therefore, the PADMANABHAN temperature related event does not disclose or suggest, "generate an event which includes the event data and the identifier", as recited by previous claim 1, let alone, "generate an event comprising the data [that identifies a context of an object] and the identifier [that is linked to the context], wherein the identifier links the event to the object and validates the event", ass recited by claim 1 as amended.” (Applicant’s remarks, page 12)
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20, clarifying citations with regard the Padmanabhan in view of Schiatti and Srivastava have been made to the 35 USC § 103 rejection above and Applicant is arguing newly amended claim language. As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for generating and validating an event (e.g., transaction for a bill) which contains the steps of receiving, storing, executing, determining, setting, generating, and submitting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a node, claim 8 is direct to a method, and claim 15 is direct to a non-transitory computer-readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating and validating an event (e.g., transaction for a bill) is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… data…, validating… the data…, receiving… an identifier…, generating… an event comprising the data…, and submitting… the event….
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk’ and ‘commercial or legal interactions including agreements in the form of contracts’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… data…, validating… the data…, receiving… an identifier…, generating… an event comprising the data…, and submitting… the event… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a node in a blockchain network, a processor, instructions, an associated memory, a blockchain , an endorsement policy, the blockchain for consensus processing, ledger of other nodes, and a validation authority) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0041-0042], a node, a peer node, nodes of the decentralized database, the blockchain, a processor, chaincode of a smart contract, the blockchain database, the blockchain network, client application, endorsement policy, and namespace logic) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a node in a blockchain network, a processor, instructions, an associated memory, a blockchain , an endorsement policy, the blockchain for consensus processing, ledger of other nodes, and a validation authority) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2, 9, and 16, the step of “wherein the identifier comprises key information previously validated for the object.” (i.e., including key information), in claims 3, 10, and 17, the step of “wherein the key information links the event to a validation authority that validates the event based on the key information.” (i.e., linking the event), in claims 4, 11, and 18, the step of “wherein the context comprises a tuple including at least two of: a channel name, a namespace, a collection, or a key name…” (i.e., including a channel name, etc.), in claims 5 and 12, the step of “wherein the presence of the key information in the identifier … automatically validate the event based on the presence of the key information …” (i.e., validating the event), in claims 6, 13, and 19, the step of “wherein the data has a format including a plurality of data fields, and wherein, … add a new data field storing the key information to the format.” (i.e., adding a new data field), and in claims 7, 14, and 20, the step of “wherein the data indicates a change in a state of the object.” (i.e., updating a state) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Generating an event (e.g., transaction for a bill) and setting an identifier to the event in order to validate the event data is correct is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 15 above.  Merely claiming the same process for generating an event (e.g., transaction for a bill) and setting an identifier to the event using a predetermined field a format that corresponds to the event does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (hereinafter Padmanabhan), US Publication Number 2020/0250661 A1 in view of Schiatti et al. (hereinafter Schiatti), US Publication Number 2017/0206522 A1.
Regarding claim 1:
Padmanabhan discloses the following:
A node in a blockchain network, the node comprising: (Padmanabhan: See fig. 1A and 1B and abstract)
a processor that when executing one or more instructions stored in an associated memory is configured to: (Padmanabhan: See paragraph [0044] “The operations described in accordance with such embodiments may be performed by hardware components or may be embodied in machine-executable instructions, which may be used to cause a general-purpose or special-purpose processor programmed with the instructions to perform the operations.”)
receive (reads on “subscribes to shipment events, such as temperature data”) data from another node in the blockchain network, the data identifying a context of an object managed (reads on “a temperature related event for the particular shipment, which may then be linked back to the smart contract automatically”) by a blockchain of the blockchain network, (Padmanabhan: See paragraph [0336] “In the above example with Wal-Mart and Nestle, the CRM system will possess the requirements for the shipment. Because the host organization through the CRM system monitors the shipment and subscribes to shipment events, such as temperature data, the CRM system will monitor for and become aware of a temperature related event for the particular shipment, which may then be linked back to the smart contract automatically. More particularly, because the host organization operates as a participating node for the blockchain within which the smart contract is executing, the host organization has visibility to both the smart contract terms and conditions accessible via the blockchain and also the CRM requirements for the shipment, such as the required temperature range.”)
validate  (reads on “upon the occurrence of a smart contract condition violation”) the data based on an endorsement policy, (Padmanabhan: See paragraph [0337] “upon the occurrence of a smart contract condition violation, the host organization will synchronize the violation with the CRM system (which is not part of the blockchain) to halt the payment associated with that particular shipment, pursuant to the terms of the executing smart contract.”)
Padmanabhan does not explicitly disclose the following, however Schiatti further teaches:
receive (reads on “an identifier of the smart meter 100”) an identifier linked to the context (reads on “the blockchain distributed database”), (Schiatti: See paragraph [0053] “The communications transmitted via the communication module 120 may be associated with an identifier of the smart meter 100, which uniquely identifies the smart meter 100 in the network of nodes sharing the blockchain distributed database.”, and see also [0054])
generate (reads on “calls the corresponding function in the program”) an event comprising the data (reads on “the commodity supplier file”) and the identifier (reads on “the identifier 0x12 of the smart meter Smart Dev 02”), wherein the identifier links (reads on “the function that associates the commodity supplier file to the identifier 0x12 of the smart meter Smart Dev 02. The transaction manager 140 signs the corresponding transaction with the private key obtained from the storage 130. The commodity supplier node of Provider 01, among others, may validate the transaction, thereby stipulating a machine-to-machine contract”) the event to the object and validates the event, and (Schiatti: See paragraph [0061] “Therefore the transaction manager 140 decides to select commodity supplier Provider 01 and calls the corresponding function in the program of the Provider 01 file, i.e. the function that associates the commodity supplier file to the identifier 0x12 of the smart meter Smart Dev 02. The transaction manager 140 signs the corresponding transaction with the private key obtained from the storage 130. The commodity supplier node of Provider 01, among others, may validate the transaction, thereby stipulating a machine-to-machine contract. The resulting configuration of the blockchain distributed database is shown in FIG. 5, wherein the smart meter Smart Dev 02 is associated now to supplier Provider 01.”, and see also [0060])
submit (reads on “a node sends a transaction to the blockchain distributed database”) the event to the blockchain for (reads on “The consensus process may be carried out by all nodes”) consensus processing. (Schiatti: See paragraph [0010] “When a node sends a transaction to the blockchain distributed database, it signs the transaction with its private key. The transaction may then be broadcast to the other nodes sharing the blockchain distributed database, wherein each communication from a node uses the node's identifier. Thus, the other nodes, using the public key associated with the identifier, can verify the digital signature to check that the communication has not been tampered with. Once the validity of the transaction has been ascertained, the other nodes may create a new block comprising the transaction, signing the block with their private keys, so that the block can be deployed to the blockchain. The consensus process may be carried out by all nodes or only by a pre-selected set of nodes.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include an identifier links to an event and validates the event, as taught by Schiatti, in order to provide more secure handling of transactions.
Regarding claim 2:
Padmanabhan does not explicitly disclose the following, however Schiatti further teaches:
The node of claim 1, wherein the identifier comprises key information previously validated for the object. (Schiatti: See paragraph [0060] “Smart Dev 01, with identifier 0xll, is associated with commodity supplier Provider 01 that has identifier 0x0l. Smart Dev 02, with identifier 0x12, is associated with commodity supplier Provider 02 that has identifier 0x02. According to the measured (or estimated) consumption data, Smart Dev 01 needs 20 units and Smart Dev 02 needs 30 units of commodity.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include an identifier links to an event and validates the event, as taught by Schiatti, in order to provide more secure handing of transactions.
Regarding claim 3:
Padmanabhan does not explicitly disclose the following, however Schiatti further teaches:
The node of claim 2, wherein the key information links (reads on “the function that associates the commodity supplier file to the identifier 0x12 of the smart meter Smart Dev 02. The transaction manager 140 signs the corresponding transaction with the private key obtained from the storage 130. The commodity supplier node of Provider 01, among others, may validate the transaction, thereby stipulating a machine-to-machine contract”) the event to a validation authority that validates the event based on the key information. (Schiatti: See paragraph [0061] “Therefore the transaction manager 140 decides to select commodity supplier Provider 01 and calls the corresponding function in the program of the Provider 01 file, i.e. the function that associates the commodity supplier file to the identifier 0x12 of the smart meter Smart Dev 02. The transaction manager 140 signs the corresponding transaction with the private key obtained from the storage 130. The commodity supplier node of Provider 01, among others, may validate the transaction, thereby stipulating a machine-to-machine contract. The resulting configuration of the blockchain distributed database is shown in FIG. 5, wherein the smart meter Smart Dev 02 is associated now to supplier Provider 01.”, and see also [0060])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include an identifier links to an event and validates the event, as taught by Schiatti, in order to provide more secure handing of transactions.
Regarding claim 5:
Padmanabhan does not explicitly disclose the following, however Schiatti further teaches:
The node of claim 1, wherein the presence of the key information in the identifier causes (reads on “The transaction may then be broadcast to the other nodes sharing the blockchain distributed database, wherein each communication from a node uses the node's identifier. Thus, the other nodes, using the public key associated with the identifier, can verify the digital signature to check that the communication has not been tampered with.”) a second node in the blockchain network to automatically validate the event based on the presence of the key information without checking ledges of other nodes in the blockchain network. (Schiatti: See paragraph [0010] “When a node sends a transaction to the blockchain distributed database, it signs the transaction with its private key. The transaction may then be broadcast to the other nodes sharing the blockchain distributed database, wherein each communication from a node uses the node's identifier. Thus, the other nodes, using the public key associated with the identifier, can verify the digital signature to check that the communication has not been tampered with. Once the validity of the transaction has been ascertained, the other nodes may create a new block comprising the transaction, signing the block with their private keys, so that the block can be deployed to the blockchain. The consensus process may be carried out by all nodes or only by a pre-selected set of nodes.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include an identifier links to an event and validates the event, as taught by Schiatti, in order to provide more secure handing of transactions.
Regarding claim 6:
Padmanabhan discloses the following:
The node of claim 1, wherein the data has a format including a plurality of data fields, and wherein, when the processor is configured to generate the event, the processor is further configured to: add (reads on “When the administrator creates this new "buy ticket action" action, the administer may link it with a base blockchain action and define additional fields”) a new data field storing the key information to the format. (Padmanabhan: See paragraph [0200] “the administrator may create an action called "buy ticket action" which does not exist as a base action for the blockchain, but which may nevertheless be created via the configured smart action 462. When the administrator creates this new "buy ticket action" action, the administer may link it with a base blockchain action and define additional fields, actions, or configuration parameters to be included pursuant to the creation of a new custom "buy ticket" action.”)
Regarding claim 7:
Padmanabhan does not explicitly disclose the following, however Schiatti further teaches:
The node of claim 1, wherein the data indicates (reads on “A flag may be provided in the commodity supplier file and a third-party service may periodically check the flag and perform the requested automatic action according to the state of the flag.”) a change in a state of the object. (Schiatti: See paragraph [0068] “it may be possible to perform automatic actions according to the rules set by the programs in the blockchain distributed database. For example, it may be possible to switch the nodes on/off. If e.g. the energy available for use is zero, the smart meter may be automatically switched off. A flag may be provided in the commodity supplier file and a third-party service may periodically check the flag and perform the requested automatic action according to the state of the flag.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include monitoring a state of an event using information (e.g., flag) that is linked to the event, as taught by Schiatti, in order to update transactions.
Regarding claims 8 and 15: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claims 9 and 16: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claims 10 and 17: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 12 and 20: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claims 13 and 19: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Schiatti in further view of Srivastava, US Publication Number 2021/0056095 A1.
Regarding claim 4:
Padmanabhan and Schiatti do not explicitly disclose the following, however Srivastava further teaches:
The node of claim 1, wherein the context comprises a tuple including at least two of: a channel name (reads on “channels”), a namespace (reads on “namespaces”), a collection (reads on “private data collections”), or a key name (reads on “many keys and objects”) corresponding the blockchain. (Srivastava: See paragraphs [0132] “One such object 424 is shown within the world state database 420, but in practice there will be many keys and objects.”, [0176] “Channels and private data collections enable private and confidential multi-lateral transactions that are usually required by competing businesses and regulated industries that exchange assets on a common network” and [0291] “each channel has a completely separate ledger. This means a completely separate blockchain, and completely separate world states, including namespaces.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify implementing declarative smart actions for coins and assets transacted onto a blockchain using Distributed Ledger Technology (DLT) of Padmanabhan to include includes a channel name, namespace, collection, or key name with the database, as taught by Srivastava, in order to provide confidential multi-lateral transactions that are usually required by competing businesses and regulated industries.
Regarding claims 11 and 18: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
August 4, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/5/2022